DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s claimed invention requires an alternative comprising “a high-level computer language programming method.”  Although the limitation is broad, it is not indefinite and would be recognized by a person of ordinary skill in the art as a term of art.  In computer science, a high-level programming language is a programming language with strong abstraction from the details of the computer.  “High-level language” refers to the higher level of abstraction from machine language.

Examiner’s Comment / Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a double-row plunge milling processing method for integral impellers comprising, inter alia, analyzing a CAD model of an integral impeller; projecting a double-row plunge milling cutter path 
Applicant’s claimed invention requires the affirmative method steps, inter alia, of projecting a double-row plunge milling cutter path along two side blades of the flow channel defined by the impeller; and, driving a machine tool to finish rough processing the flow channel of the impeller. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a double-row slot plunge milling processing method as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Caldicott (US 2017/0095865 A1) discloses a method of machining parts using CNC machining tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/           Primary Examiner, Art Unit 3726